Title: James Madison to Thomas Jefferson, 12 February 1819
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Montpellier Feby 12. 1819
          
          I have not been able to learn a tittle of your health since I saw you. It has, I hope, been entirely re-established; I congratulate you on the success of the Report to the Legislature on the subject of the University. It does not yet appear what steps have been taken by the Governor towards giving effect to the law.
          Will you be so good as to have the inclosed forwarded when convenient to Mr Minor. I leave it open that you may peruse the printed Memoir, which the author, T. Coxe, wishes you may have an opportunity of doing. It is short and contains facts & remarks which will pay for the trouble. He refers me also to an article from his pen in the Amn Edit: of Rees’ Cyclopedia, under the head “United States,” which I believe he would be gratified by your looking into. I have not seen it; but understand that it contains not only other remarks on the subject of the Memoir; under the sectional head “Agriculture”; but a review of the most important transactions—quorum partes fuimus.
          The President intimates to me that there is a prospect of an early & satisfactory close to the negociations with Spain; promoted he doubts not by the course of events of late date and the account to which they have been turned.
          
            Affecte adieus
            James Madison
          
        